Case 19-33568-mvl7 Doc 80-3 Filed 08/28/20   Entered 08/28/20 13:26:02   Page 1 of 12




                                  Exhibit 3




                                        1
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 12 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 23 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 34 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 45 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 56 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 67 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 78 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 89 of
                                                                             of 11
                                                                                12




                                                   Exhibit A to Motion to Compel
Case
 Case19-33568-mvl7
      19-33568-bjh7 Doc
                    Doc 80-3
                        33-1 Filed
                             Filed 08/28/20
                                   03/18/20 Entered
                                            Entered 08/28/20
                                                    03/18/20 13:26:02
                                                             07:18:07 Page
                                                                      Page 10
                                                                           9 ofof11
                                                                                  12




                                                    Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 10
                                                                          11 of
                                                                             of 11
                                                                                12




                                                  Exhibit A to Motion to Compel
Case
Case 19-33568-mvl7 Doc 33-1
     19-33568-bjh7 Doc 80-3 Filed
                            Filed 03/18/20
                                  08/28/20 Entered
                                           Entered 03/18/20
                                                   08/28/20 07:18:07
                                                            13:26:02 Page
                                                                     Page 11
                                                                          12 of
                                                                             of 11
                                                                                12




                                                  Exhibit A to Motion to Compel
